Name: 2006/955/EC,Euratom: Decision of the Council of 18Ã DecemberÃ 2006 amending the Rules of Procedure of the Court of Justice of the European Communities as regards the language arrangements
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety;  executive power and public service
 Date Published: 2006-12-29

 29.12.2006 EN Official Journal of the European Union L 386/44 DECISION OF THE COUNCIL of 18 December 2006 amending the Rules of Procedure of the Court of Justice of the European Communities as regards the language arrangements (2006/955/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 64 of the Statute of the Court of Justice, In accordance with the procedure referred to in the second paragraph of Article 245 of the Treaty establishing the European Community and the second paragraph of Article 160 of the Treaty establishing the European Atomic Energy Community, Having regard to the request of the Court of Justice, Having regard to the opinion of the Commission of 12 December 2006, Having regard to the Opinion of the European Parliament of 13 December 2006, Whereas with the accession of the Republic of Bulgaria and Romania, Bulgarian and Romanian will become official languages of the European Union and whereas those languages should be included in those listed in the Rules of Procedure as the languages of a case, HAS DECIDED AS FOLLOWS: Article 1 The Rules of Procedure of the Court of Justice of the European Communities of 19 June 1991 (OJ L 176, 4.7.1991, p. 7. Corrigendum: OJ L 383, 29.12.1992, p. 117), as amended on 21 February 1995 (OJ L 44, 28.2.1995, p. 61), 11 March 1997 (OJ L 103, 19.4.1997, p. 1. Corrigendum: OJ L 351, 23.12.1997, p. 72), 16 May 2000 (OJ L 122, 24.5.2000, p. 43), 28 November 2000 (OJ L 322, 19.12.2000, p. 1), 3 April 2001 (OJ L 119, 27.4.2001, p. 1), 17 September 2002 (OJ L 272, 10.10.2002, p. 24. Corrigendum: OJ L 281, 19.10.2002, p. 24), 8 April 2003 (OJ L 147, 14.6.2003, p. 17), 19 April 2004 (OJ L 132, 29.4.2004, p. 2), 20 April 2004 (OJ L 127, 29.4.2004, p. 107), 12 July 2005 (OJ L 203, 4.8.2005, p. 19) and 18 October 2005 (OJ L 288, 29.10.2005, p. 51) are hereby amended as follows: Article 29(1) shall be replaced by the following: 1. The languages of a case shall be Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovene, Spanish, or Swedish.. Article 2 This Decision shall take effect at the same time as the Treaty concerning the accession of the Republic of Bulgaria and Romania to the European Union. The texts of the Rules of Procedure of the Court of Justice in Bulgarian and Romanian shall be adopted after the entry into force of the Treaty referred to in paragraph 1. Done at Brussels, 18 December 2006. For the Council The President J.-E. ENESTAM